Title: From Benjamin Franklin to the Comtesse de Lameth, [before 12 July 1778]
From: Franklin, Benjamin
To: Lameth, Marie-Thérèse de Broglie, comtesse de


[before July 12, 1778]
It is with Pleasure I inform you, Madame, that a Cartel being settled in America for the Exchange of Prisoners, there is reason to hope the Chevalier de Bazantin, who has the Honour of being esteemed by you, is before this time at Liberty. I have upon your Recommendation which has great Weight with me written particularly to America concerning that Gentleman, and shall be happy if it may be of Service to him. I am, with great Respect, Madam, Your most &c.
BF
Madame la Comtesse de la Methe.To Madame la Contsse De la Methe 1778
